Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2019

                                   No. 04-19-00506-CV

      Virginia J. BARGAS, Individually and as Guardian for Plaintiff David A. Bargas,
                                        Appellant

                                             v.

                     Fabrication of Rig & Exploration Equipment, Inc.,
                                         Appellee

                From the 218th Judicial District Court, Karnes County, Texas
                          Trial Court No. 15-07-001644-CVK-A
                         Honorable Lynn Ellison, Judge Presiding


                                      ORDER

        The Appellee’s Second Motion to Extend Time to File Brief is hereby GRANTED. Time
is extended to December 5, 2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court